 



Exhibit 10.6
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT dated as of December 12, 2007 (this
“Amendment”) is made by and between Osteologix, Inc., a Delaware corporation
(the “Company”), and Mr. Philip J. Young (the “Executive”).
RECITALS
A. The Company and the Executive previously entered into an Employment Agreement
dated as of April 3, 2007 (the “Agreement”).
B. The parties each desire to amend the Agreement as set forth herein.
In consideration of the mutual promises, terms, provisions and conditions set
forth in this Amendment, the parties hereby agree as follows:
AMENDMENT
1. New sentences are hereby added to the end of Section 5 as follows:
“(h) Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of the
Executive’s termination, then any amount of cash severance payable under
Sections 5 or 6 which is triggered by a termination of employment under any
circumstances and that otherwise would have been payable within the first six
(6) months following the Executive’s “separation from service” (as defined under
Section 409A) will become payable in lump sum on the earlier of (a) the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of the Executive’s separation from service, or (b) within 10
business days of the Executive’s death occurring after the separation from
service date. For these purposes, each severance payment is hereby designated as
a separate payment and will not collectively be treated as a single payment. All
remaining cash severance benefits, if any, will be payable in accordance with
the payment schedule applicable to each such payment or benefit pursuant to the
terms of Section 5. The Company and the Executive agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Executive
under Section 409A. Notwithstanding the parties’ intent and commitment to work
together to effect amendments of this Agreement to ensure its compliance with
the requirements of Code Section 409A, should it be determined that any payment
or benefit provided hereunder is subject to Code Section 409A(a)(1), Executive
shall be responsible for any resulting additional tax or penalties legally
applied to him thereunder. Notwithstanding anything to the contrary contained in
either the preceding sentence or in Section 20, to the extent that any amendment
to this Agreement with respect to the payment of any payment or benefit would
constitute under Code Section 409A a delay in a payment, a change in the form of
payment or an acceleration of a payment, then such amendment must be done in a
manner that complies with either Code Section 409A(a)(4)(C) or Treas. Reg.
§1.409A-3(j), as applicable.”
2. Section 20 of the Agreement is hereby amended and restated in its entirety as
follows:
“Amendment. Subject to Section 5 above, this Agreement may be amended or
modified only by a written instrument signed by the Executive and an expressly
authorized representative of the Company.”
3. Except as expressly set forth herein, the Agreement remains in full force and
effect.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive and the Company, by its duly authorized representative, as of the
date first above written.

              Executive:       OSTEOLOGIX INC.
 
           
/s/ Philip J. Young
      By:   /s/ Matthew M. Loar
 
           
Philip J. Young
          Name: Matthew M. Loar
 
          Title: Chief Financial Officer

 

 